DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I and Species I-a (i.e., claims 1-8) in the reply filed on 12/22/21 and 09/15/21 is acknowledged.

Priority
Acknowledgment is made of applicant’s claim for domestic priority under 35 U.S.C. 119(e).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/19/20 and 07/02/20 was considered by the examiner.

Drawings
The drawings are objected to because the labelling of Figures 1a-e, 2a-d, 3a-d, 5a-f, 6a-f, 7a-h, 8a-h, 9a-b, 10a-d, 11a-b, 12a-d, 13a-d, 14a-d, 15a-d, 16a-d and 17a-d is confusing. For example, each one of Figures 1a-e should be labelled Figure 1a, Figure 1b, Figure 1c, Figure 1d, and Figure 1e for clarity and/or clear figure/drawing identification. The same goes for each one of Figures 2a-d, 3a-d, 5a-f, 6a-f, 7a-h, 8a-h, 9a-b, 10a-d, 11a-b, 12a-d, 13a-d, 14a-d, 15a-d, 16a-d and 17a-d.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing 
The drawings are objected to because Figures 1a-e, 2a-d, 3a-d, 5a-f, 6a-f, 7a-h, 8a-h, 9a-b, 10a-d, 11a-b, 12a-d, 13a-d, 14a-d, 15a-d, 16a-d and 17a-d are not described in the Brief Description of Drawings. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” 

Specification
The disclosure is objected to because of the following informalities: the Brief Description of Drawings does not contain a description of the following Figures: 1a-e, 2a-d, 3a-d, 5a-f, 6a-f, 7a-h, 8a-h, 9a-b, 10a-d, 11a-b, 12a-d, 13a-d, 14a-d, 15a-d, 16a-d and 17a-d. Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 and 3-8 are rejected under 35 U.S.C. 102a2 as being anticipated by the publication WO 2018/232515 (herein called WO’515).
As to claims 1, 4-5:
WO’515 discloses that it is known in the art to make a multilayer CO2 reduction catalyst including a catalyst layer including a metal-based compound, a hydrophobic diffusion layer on a first side of the catalyst layer, and a current collecting structure on the second side of the catalyst 

    PNG
    media_image1.png
    408
    641
    media_image1.png
    Greyscale

As to claims 3, 6:
WO’515 discloses the catalyst layer/gas diffusion layer having a thickness between 10-100 nm (004; 0059), i.e., 100 nm (0038); and/or 10 nm, 25 nm (0039; 0059). Thus, WO’515 shows the thickness with sufficient specificity. 
As to claims 7-8:
WO’515 discloses the formation of a current collecting structure and a stabilizing layer/coat on the catalyst layer such as the gas diffusion layer itself composed of a carbon-based material, e.g., a microporous carbon/graphite (004; 0026; Table 1; CLAIMS 15-16).   
Thus, the present claims are anticipated.




(at least) Claims 1-2 are rejected under 35 U.S.C. 102a1 as being anticipated by Tanuma et al 2015/0044593.
As to claims 1-2:
Tanuma et al disclose a composite multilayer arrangement (i.e., a layered structure including a catalyst material) including, inter alia, a gas diffusion layer, a cathode catalyst layer, a polymer electrolyte membrane/layer, an anode catalyst layer, and a gas diffusion layer disposed in this order, and current collector layers made of a gas permeable metal porous (Abstract; 0007; 0036), wherein the cathode/anode catalyst layer comprises at least a metal-based material and a ion exchange resin/polymer (0101; 0102-0104; 0106; 0105-0111; 0116-0129). (Emphasis added[Symbol font/0xAE]) Tanuma et al also disclose the catalyst layer 20 may be one having a plurality of layers having different components, composition, laminated (0102; 0118). 

    PNG
    media_image2.png
    340
    274
    media_image2.png
    Greyscale
      
    PNG
    media_image3.png
    340
    289
    media_image3.png
    Greyscale

1st Examiner’s note: 1st interpretation, the membrane electrode assembly itself including the gas diffusion layer, a cathode catalyst layer, a polymer electrolyte membrane/layer, an anode catalyst layer, and a gas diffusion layer disposed in this order, and current collector layers can be taken to represent applicant’s broadly claimed composite multilayer (laminated arrangement) catalyst regardless of the intended functionality of the membrane electrode assembly as the membrane electrode assembly reads on applicant’s broadly claimed invention/components (i.e., a catalyst layer, a polymer-based hydrophobic gas diffusion layer and the current collection layer). Since the present claims: fail to define the specific structural arrangement of all components and the functional interrelation between the components other than having a catalytic characteristics (as the membrane electrode assembly of the prior art has) and does not exclude the components of the membrane electrode assembly, the teachings of Tanuma et al are sufficient to satisfy applicant’s broadly claimed and functionally undefined invention. 
2nd interpretation: since the present claims: fail to define the specific material composition of all the claimed components and the functional interrelation between the components other than having a catalytic characteristics, the cathode/anode catalyst layers of Tanuma et al having a plurality of layers having different components, composition, laminated (0102; 0118; 0101; 0102-0104; 0106; 0105-0111; 0116-0129) are sufficient to satisfy applicant’s broadly claimed and functionally undefined invention. 
2nd Examiner’s note: MPEP 2112.01 Composition, Product, and  Apparatus Claims: 
I. PRODUCT AND APPARATUS CLAIMS — WHEN THE STRUCTURE RECITED IN THE REFERENCE IS SUBSTANTIALLY IDENTICAL TO THAT OF THE CLAIMS, CLAIMED PROPERTIES OR FUNCTIONS ARE PRESUMED TO BE INHERENT. Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established. In re Best, 562 F.2d 1252, 1255, 195 USPQ 430, 433 (CCPA 1977). “When the PTO shows a sound basis for believing that the products of the applicant and the prior art are the same, the applicant has the burden of showing that they are not.” In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). See also In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971); Northam Warren Corp. v. D. F. Newfield Co., 7 F. Supp. 773, 22 USPQ 313 (E.D.N.Y. 1934) 
	Thus, the present claims are anticipated. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND ALEJANDRO whose telephone number is (571)272-1282. The examiner can normally be reached Monday-Thursday (8:00 am-6:30 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara L. Gilliam can be reached on (571) 272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/RAYMOND ALEJANDRO/
Primary Examiner
Art Unit 1727